In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 ________________

                                 NO. 09-21-00317-CV
                                 ________________

                      IN THE INTEREST OF E.M. AND E.B.

________________________________________________________________________

                     On Appeal from the 317th District Court
                            Jefferson County, Texas
                           Trial Cause No. F-235,262
________________________________________________________________________

                            MEMORANDUM OPINION

       Following a bench trial, the trial court terminated Father’s parental rights to

his children, E.M. and E.B., based on predicate findings under Texas Family Code

subsections 161.001(b)(1)(D), (E), (O), and (P) and a finding that termination was

in the best interest of the children. See Tex. Family Code Ann. § 161.001(b)(1)(D),

(E), (O), (P), (2). 1, 2 In five issues, Father challenges the legal and factual sufficiency


       1
         In parental rights termination cases, to protect the identity of the minors, we
refer to the children and their family members by a pseudonym or initials. See Tex.
R. App. P. 9.8(b)(2).
       2
         The trial court also terminated Mother’s parental rights, but she is not a party
to this appeal.
                                             1
of the evidence supporting predicate grounds D, E, O, and P and the sufficiency of

the evidence supporting the trial court’s best interest finding. We will affirm.

                                   I. Background

      On June 17, 2019, the Department of Family and Protective Services

(“Department”) filed its Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship naming E.M. and E.B. as the subjects of the suit. 3 The Department

supported the petition with the affidavit of Sheila White, an intake officer for the

Department. In the affidavit, Ms. White swore that the Department received a report

that Father left E.M. and E.B. in the care of their bedridden Grandmother for periods

of time, some as long as a week at a time, when E.M. was younger than two years

and E.B. was only six-months old. Grandmother reported that she could not care for

E.B., Father failed to buy groceries for the home, and Grandmother could not afford

food or medicine. Grandmother expressed fear that Father would physically harm

her for reporting him to the Department since he had a history of violent behavior.

      The affidavit further averred that a caseworker, Gabrielle Smith, went to the

home on June 14, 2019. Smith reported there was no food except cans of baby

formula. She observed dog feces and urine on the floor and a roach infestation so



      3
        Several hours later that same day, the Department filed its first amended
original petition, which seemingly corrected the spelling of E.B.’s name.
                                          2
severe they were crawling on her while she was in the residence. Smith also reported

that another tenant who was present “appeared under the influence[,]” and she

observed two unidentified men smoking “something” in the garage. The affidavit

further averred that while Mother submitted to a drug test, Father refused.

      The affidavit mentioned a prior investigation of inadequate care and

supervision of the children. The affidavit stated that “[t]he father smokes marijuana

all day[,]” E.M. had wandered out the front door a couple of times, there were no

utilities due to nonpayment, and there was a history of domestic violence in the

home. The caseworker advised at that time, that she “spoke to the father who stated

the mother is using drugs and he left the children with her but she took off with the

children.”

      The affidavit also described the parents’ previous history with the Department

from June and August of 2018, in which there was “Reason to Believe” Mother was

neglectful in her supervision of E.M., but the Department “Ruled Out” neglectful

supervision and physical abuse of E.M. by Father. The affidavit requested temporary

managing conservatorship of E.M. and E.B. and stated

      I am concerned with the safety and welfare of the children, [E.M. and
      E.B.] are placed in a home that is a threat to their health and safety. The
      home conditions place them at substantial risk of harm. The parents
      refusing to place the children out of the home indicates their non-
      protectiveness, and their unwillingness to keep the children safe. The
      children need protective caregivers that will keep them safe from a
      harmful environment.


                                          3
      On June 17, 2019, following the initial show cause hearing, the trial court

signed an order appointing the Department as temporary managing conservator of

E.M. and E.B. 4

                  II. Trial Evidence and Trial Court’s Findings

A. Testimony of Stephanie McGlory

      Stephanie McGlory, a Department caseworker, testified at trial. She

confirmed Mother’s rights had already been terminated, and that initially the

Department worked on reunifying Father with his children. But after the Department

removed the children, the Department’s position changed, and the Department

decided to ask the trial court to terminate Father’s rights. McGlory explained the

Department, at one time, considered returning the children to Father under a

monitored plan, but during its investigation changed course after discovering

information that raised concerns. In preparing for a monitored return, a prior

caseworker assigned to the case spoke to the police department and learned that



      4
         The final hearing as to the termination of Father’s rights did not commence
until April, 29, 2021, had to be recessed several times, and ultimately concluded on
August 26, 2021; however, on June 15, 2020, the trial court signed an order
extending the dismissal deadline to December 18, 2020, finding “that extraordinary
circumstances necessitate the subject child(ren) remaining in the temporary
managing conservatorship of the Department and that continuing the appointment
of the Department as temporary managing conservator continues to be in the best
interest of the child[.]” See Tex. Fam. Code Ann. § 263.401. On December 8, 2020,
the trial court extended the dismissal deadline again pursuant to the Texas Supreme
Court’s Emergency COVID Orders until May 10, 2021.
                                         4
Father had been no-billed on sexual assault allegations; however, during the

investigation the Department also learned that Father told law enforcement he

continued to smoke marijuana. McGlory confirmed Father’s smoking of marijuana

was a concern, because CPS was working with Father in an effort to create a safe

home environment in which the children could return.

      McGlory also testified the Department tried to schedule a drug test for Father

at the first of the month before the trial, but the urinalysis results of the test Father

took were inconclusive. There was a concern that there had been tampering with the

sample. Pending the results of a new test, the trial court recessed the trial.

      The trial resumed in the middle of May 2021. When the trial resumed,

McGlory said that Father’s recent urinalysis and hair follicle tests were positive for

marijuana. Additionally, McGlory testified Father had sent text messages to her that

threatened both her and the judge. The trial court warned Father to stop harassing

McGlroy and discontinue making any threats or the court would hold Father in

contempt. The trial court announced a recess to allow the Department to investigate

placing the children with Father’s sister, among other things.

      On August 26, 2021, the trial resumed. McGlory testified Father did not

complete the services required by his plan. McGlory explained the Department had

concerns about domestic violence based on its investigation between Father and




                                           5
Mother at the outset of the case, and so Father’s rights were limited to supervised

access to the children to a few hours due to the Department’s concerns.

      Even after Father was evaluated and tested for taking illegal drugs, McGlory

explained that Father failed to not remain sober. For example, McGlory said that in

early July 2019, Father tested positive for PCP. In late September 2019, Father tested

positive on marijuana. In the second week of May 2021, which was after the trial

commenced, Father tested positive again for marijuana. While the Department’s case

against Father was pending, police were also investigating a woman’s claim that

Father sexually assaulted her while he was smoking marijuana in his home. Given

Father’s history, McGlory testified that in her opinion, it would be inappropriate for

the children to be placed with Father based on safety concerns that exist in the

Father’s home. McGlory also testified that in her opinion Father never gave up using

marijuana, and she attributed his decision to continue using that substance as a factor

that explained why he was willing to neglect his children.

      Of additional concern, McGlory noted the Department was aware of other

cases involving Adult Protective Services that involved allegations that Father had

emotionally and verbally abused Grandmother. McGlory confirmed that Father and

Grandmother both had anger issues, given what she had learned about the

investigations conducted by Adult Protective Services. McGlory explained that even




                                          6
though Father knew Grandmother was not mentally or emotionally stable, Father

left his children in Grandmother’s care.

       McGlory also testified that Father had reportedly threatened the Mother of the

children. According to McGlory, Mother reported an incident of domestic violence,

committed by Father against Mother, when the children were present. On one of

those occasions, Father threw E.B. McGlory testified that the Department learned

Father threatened the children’s foster parents, told them he knew where they lived

and that he would come after them and his children. As to her opinions, McGlory

testified:

       Q. Do you feel that [Father], his rights should be terminated based on
       the fact that he engaged in conduct, domestic violence, and actually
       threw one of the children, that endangered the children involved in this
       case, and that he allowed the children to remain with others who he
       knew were -- his mother, who he knew was not appropriate to take care
       of children, or not in a good mental state to take care of young children,
       and that he also parented while he was under the influence of drugs?
       Do you believe that all of these things endangered their physical and
       emotional well-being?
       A. Definitely.
       Q. And created conditions and surroundings which endangered their
       physical and emotional well-being?
       A. Definitely.

       McGlory also addressed the Department’s goals for the children. According

to McGlory, Father’s sister, based on the Department’s recent out-of-state home

study, as well as the children’s current foster parents, are all interested in the

children. McGlory said that Father’s sister and the foster parents are all willing to


                                           7
provide the children with a forever home, a home safe of any criminal activity, drug

abuse, instability, and domestic violence. McGlory also testified that family

members could continue to take care of the children’s educational needs; Father’s

sister, either through an adoption or a family placement, could keep positive people

around the children, a situation representing an improvement over the circumstances

that exist with their parents.

      McGlory explained the children are doing well with their foster parents and

have done well while they’ve been in foster care. McGlory had no objection to

leaving the children with their current foster family, except she did say that placing

a child with “family is always our first consideration.” McGlory thought the way the

children have been treated and behaved in their current foster placement has “been

great.”

B. Testimony of Brittany Bailey

      Brittany Bailey, an investigator with Child Protective Investigations, also

testified at trial. She testified that she investigated a case in which Father, who is

twenty-eight, was an alleged perpetrator who fathered a child by a sixteen-year-old

and is currently incarcerated. The child he fathered is in CPS care. Bailey confirmed

that Father’s sexual relationship with the sixteen-year-old was a crime. During that

investigation, Bailey testified that she also learned of another ongoing sexual

relationship Father had with a thirteen-year-old when he was twenty-eight. Other


                                          8
evidence obtained during the investigations included sexually related photographs

and text messages shared between Father and the thirteen-year-old. Bailey felt Father

acted in a predatory manner toward the child and explained the sixteen-year-old

victim contracted STDs from Father. Bailey testified this caused concern about

Father raising a young daughter and modeling appropriate behavior for his young

son.

       Bailey confirmed that at the time of those investigations, Father’s home was

filthy and had no air conditioning. Bailey indicated it was in the children’s best

interest that Father’s rights be terminated so they can be adopted by family or foster

parents who could provide an appropriate home absent sex abuse and with

appropriate utilities.

C. Other Evidence

       Exhibits admitted in the trial include records showing that Father tested

positive multiple times for marijuana after the children were removed from their

home. Another exhibit included a CPS Referral for Evaluation and Treatment

Services, a report that details an altercation between Father and Mother where Father

assaulted Mother while Mother held their oldest child and knocked her to the ground.

The affidavit supporting the removal is another of the exhibits admitted in the trial.

Records from social counselors show Father reported that he has a history of past

domestic violence, but he claimed the woman involved in that incident “recanted.”


                                          9
Additional records admitted in the trial show Father’s referral to and participation in

a Batterer’s Intervention and Prevention Program. The counselor Father saw in that

program noted that Father denied any abuse or domestic violence in his relationship

with Mother, but he did acknowledge verbal abuse on his part and by a prior partner,

the mother of one of his other children.

      At one point, the records of Father’s social counselors show that Father was

making progress toward completing some of the requirements of his plan. The

counselor completed a Psycho-social Assessment of Father, and that assessment is

included in the records. The assessment states that Father reported a volatile

relationship with a prior partner, the mother of one of his other children, who called

the police after he restrained her during a fight. That counselor’s records note that

“[Father] stated [Mother] had claimed there was physical abuse towards the kids.

[Father] stated she used pills and cocaine expressing she liked to party.” The

counselor’s clinical impressions reflect his impression that Father has “[i]ntermittent

explosive behaviors” and “cannabis use disorder.”

      Additional records admitted include those from the Alcohol and Drug Abuse

Council. That assessment shows a preliminary diagnosis of mild cannabis substance

use disorder.




                                           10
D. Trial Court’s Findings

      The trial court found by clear and convincing evidence that terminating the

parent-child relationship between Father and E.M. and E.B. is in the children’s best

interest and that the Department proved Father’s rights should be terminated under

subsections D, E, O, and P by clear and convincing evidence. See Tex. Fam. Code

Ann. § 161.001(b)(1)(D), (E), (O), and (P), (2). Those predicate grounds include that

Father knowingly allowed the children to remain in conditions that endangered their

physical and emotional well-being, engaged in conduct or knowingly left the

children with persons who engaged in conduct that endangered their physical or

emotional well-being, failed to follow a court-ordered service plan, and used a

controlled substance in a manner that endangered the health and safety of the

children. See id.

                             III. Standard of Review

      Due process mandates that the Department prove its claims in a trial to

terminate the parent-child relationship by clear and convincing evidence. See id. §

161.001(b); In re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012) (citing In re J.F.C., 96

S.W.3d 256, 263 (Tex. 2002)); see also In re N.G., 577 S.W.3d 230, 235 (Tex. 2019)

(citations omitted). “Due process compels this heightened standard because

terminating the parent-child relationship imposes permanent, irrevocable

consequences.” In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007) (citations omitted).


                                         11
Clear and convincing evidence is defined as “the measure or degree of proof that

will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007. Given

this high evidentiary burden at trial, appellate review in a parental-rights termination

case requires a heightened standard of review. See In re N.G., 577 S.W.3d at 235.

Additionally, due process requires that parents must be allowed a meaningful appeal

of the order terminating the parent’s rights. See id.

          When conducting a legal sufficiency review of the termination of parental

rights,

          a court should look at all the evidence in the light most favorable to the
          finding to determine whether a reasonable trier of fact could have
          formed a firm belief or conviction that its finding was true. To give
          appropriate deference to the factfinder’s conclusions and the role of a
          court conducting a legal sufficiency review, looking at the evidence in
          the light most favorable to the judgment means that a reviewing court
          must assume that the factfinder resolved disputed facts in favor of its
          finding if a reasonable factfinder could do so. A corollary to this
          requirement is that a court should disregard all evidence that a
          reasonable factfinder could have disbelieved or found to have been
          incredible. This does not mean that a court must disregard all evidence
          that does not support the finding. Disregarding undisputed facts that do
          not support the finding could skew the analysis of whether there is clear
          and convincing evidence.

In re J.F.C., 96 S.W.3d at 266 (emphasis original); see also In re E.N.C., 384 S.W.3d

at 802.

          In a factual sufficiency review, we “give due consideration to evidence that

the factfinder could reasonably have found to be clear and convincing.” In re J.F.C.,
                                             12
96 S.W.3d at 266. We must determine “‘whether the evidence is such that a

factfinder could reasonably form a firm belief or conviction about the truth of the

State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). “If, in

light of the entire record, the disputed evidence that a reasonable factfinder could

not have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient.” Id. We defer to the factfinder’s findings, and we cannot substitute our

judgment for the factfinder’s. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The

factfinder is the sole arbiter of assessing the witnesses’ credibility and

demeanor. See id. at 109 (quoting In re J.L., 163 S.W.3d 79, 86–87 (Tex. 2005)).

      Only one predicate finding under section 161.001(b)(1) is necessary to

support a judgment of termination when there is also a finding that termination is in

the child’s best interest. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (applying

previous version of the statute). In addition to the other predicate findings, Father

challenges the endangerment findings, and given the potential future consequences

of a D or E finding for a parent to a different child, due process concerns and the

requirement for a meaningful appeal, mandate an analysis of these grounds. See In

re N.G., 577 S.W.3d at 236–37; In re C.M.C., 554 S.W.3d 164, 171 (Tex. App.—

Beaumont 2018, no pet.) (reviewing D and E findings given the collateral

consequences of an affirmative finding on future termination proceedings to other


                                          13
children); see also Tex. Fam. Code Ann. § 161.001(b)(1)(M) (providing a sufficient

basis to terminate parental rights based on a previous section 161.001(b)(1)(D) or

(E) finding).

                                    IV. Analysis

      In five issues, Father challenges the legal and factual sufficiency of the

evidence to support terminating Father’s rights under subsections D, E, O, and P and

the best-interest finding.

A. Endangerment Findings

      We first consider whether the evidence is sufficient to support the findings

terminating Father’s rights under sections 161.001(b)(1)(D) and (E) before

considering Father’s other issues. See In re N.G., 577 S.W.3d at 235–36. If the

evidence is sufficient as to one of these grounds, it will not be necessary for us to

address Father’s issues challenging the other predicate grounds for terminating his

rights because sufficient evidence as to one of the predicates along with sufficient

evidence to support the best-interest finding is all that is needed for an intermediate

appellate court to affirm the order Father challenges here. See id. at 232–33. Because

evidence of grounds D and E is often interrelated, we may consolidate our review of

the evidence supporting these grounds. In re J.L.V., No. 09-19-00316-CV, 2020 WL

1161098, at *10 (Tex. App.—Beaumont Mar. 11, 2020, pet. denied) (mem. op.).




                                          14
      Subsection D allows for the termination of parental rights if clear and

convincing evidence supports that the parent “knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child[.]” Tex. Fam. Code Ann. §

161.001(b)(1)(D). Under subsection E, parental rights may be terminated if clear and

convincing evidence establishes the parent “engaged in conduct or knowingly placed

the child with persons who engaged in conduct which endangers the physical or

emotional well-being of the child[.]” Id. § 161.001(b)(1)(E). The Texas Supreme

Court has explained that “‘endanger’ means to expose to loss or injury; to

jeopardize.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)

(citation omitted). To endanger a child, “it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” Id.

       “Subsection D requires the endangerment to the child to be a direct result of

the child’s environment.” See In re J.H., 09-20-00056-CV, 2020 WL 4516860, at

*10 (Tex. App.—Beaumont Aug. 6, 2020, no. pet) (mem. op.) (citation omitted).

“Endangerment under subsection (D) arises from a child’s environment and a

parent’s disregard for the potential for danger created by the environment.” In re

I.V.H., No. 01-19-00281-CV, 2019 WL 4677363, at *5 (Tex. App.—Houston [1st

Dist.] Sept. 26, 2019, pet. denied) (mem. op.) (citation omitted). We consider the

child’s environment before the Department obtained custody in our subsection D


                                           15
endangerment analysis. See In re J.L.V., 2020 WL 1161098, at *10. Under

subsection D, termination may be based on a parent’s single act or omission. In re

A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003, pet. denied). It is

unnecessary that a parent know with certainty the child is in an endangering

environment; instead, awareness of the potential for danger and disregarding the risk

is enough to show endangering conduct. See In re J.H., 2020 WL 4516860, at *10.

      To terminate a parent’s rights under subsection E, the evidence must “show a

conscious course of conduct.” In re C.M.C., 554 S.W.3d at 172 (citing In re J.T.G.,

121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.). In our analysis of

subsection E, we may consider actions occurring before and after a child’s birth to

establish a “course of conduct.” See id. (citation omitted).

      Evidence of a parent’s drug use can support the conclusion that the child’s

surroundings endanger her physical or emotional well-being under subsection D and

qualify as a “voluntary, deliberate, and conscious course of conduct endangering the

child’s well-being under subsection (E).” In re C.V.L., 591 S.W.3d 734, 751 (Tex.

App.—Dallas 2019, pet. denied) (citation omitted); In re S.R., 452 S.W.3d 351, 361–

62 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). A parent’s continued drug

use after the child’s removal is conduct that risks parental rights and may be

considered as supporting an endangering course of conduct under E. See Cervantes-

Peterson v. Tex. Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253 (Tex.


                                          16
App.—Houston [1st Dist.] 2006, no pet.) (noting that mother’s continued narcotics

use after child’s removal in the face of drug testing, jeopardized her relationship with

her child).

      Likewise, “[d]omestic violence, want of self-control, and propensity for

violence may be considered as evidence of endangerment.” In re T.R.L., No. 10-14-

00290-CV, 2015 WL 1020865, at *5 (Tex. App.—Waco Mar. 5, 2015, no pet.)

(mem. op.) (citation omitted). Abusive or violent conduct by a parent or other

resident of a child’s home can produce an environment endangering to the child’s

physical or emotional well-being. See id.; In re K.A.S., 131 S.W.3d 215, 222 (Tex.

App.—Fort Worth 2004, pet. denied); see also In re J.S., No. 09-20-00294-CV, 2021

WL 2371244, at *8 (Tex. App.—Beaumont June 10, 2021, no pet.) (mem. op.).

      Through the caseworker’s testimony and record admitted at trial, the

Department established that Father tested positive for marijuana on multiple

occasions after the children’s removal with the most recent positive test occurring

after trial commenced. Additionally, the evidence established Father had been

diagnosed with cannabis use disorder and intermittent explosive behavior. The

caseworker’s testimony further confirmed Father’s anger issues. Moreover, the

caseworker confirmed that despite having an awareness that Grandmother was not

an appropriate caregiver for the children, he left E.M. and E.B. with her when they

were at an age where they could not care for themselves. The caseworker confirmed


                                          17
that Mother reported Father had engaged in domestic violence against her, and

during one such outburst had thrown E.B. Additionally, the trial court heard from

the caseworker about threats Father made to the children’s foster family. Finally, the

trial court heard from an investigator regarding Father’s inappropriate sexual

relationships with two teenagers, one of which included getting the sixteen-year-old

pregnant, spreading STDs, and the exchange of sexual photographs and text

messages. The investigator expressed concern regarding Father’s ability to parent

his young children. The trial court also learned that during the recent investigation

of those incidents, Father admitted to continued marijuana use.

       Controverting evidence at trial included records admitted that Father

repeatedly denied any domestic violence in his relationship with Mother and that he

made strides to comply with his services. There were some negative drug tests prior

to trial as well.

       The testimony and other evidence admitted during trial was enough for the

trial court to conclude that Father had exposed E.M. and E.B. to risk of loss or injury.

See Boyd, 727 S.W.2d at 533. Father’s ongoing drug use following the children’s

removal, his arrests, his decision to leave the children with an inappropriate

caregiver, and his violent outbursts supported the trial court’s determination that

Father knowingly placed or knowingly allowed the children to remain in conditions

or surroundings which endangered their physical or emotional well-being. See Tex.


                                          18
Fam. Code Ann. § 161.001(b)(1)(D). With respect to subsection E, the same

evidence could have led the trial court to reasonably form a firm belief that Father

engaged in a voluntary, deliberate, and conscious course of conduct that endangered

the children’s well-being. See In re C.V.L., 591 S.W.3d at 751. “[A] parent’s use of

narcotics and its effect on his or her ability to parent may qualify as an endangering

course of conduct.” In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009). Specifically, the

evidence established, in the form of the caseworker’s testimony and drug tests

admitted at trial, that after the Department removed E.M. and E.B. and during the

pendency of this case, Father tested positive for drugs even after the case was first

called to trial. Father’s continued drug use after E.M. and E.B.’s removal is conduct

that risked his parental rights and may be considered as supporting an endangering

course of conduct. See Cervantes-Peterson, 221 S.W.3d at 253; see also In re S.R.,

452 S.W.3d at 361–62.

      Additionally, the trial court heard evidence of Father’s violent outbursts,

which included throwing E.B. and threats against the foster parents, caseworker, and

judge. “A parent’s drug use, incidents of domestic violence, criminal history, and

employment and housing instability prior to and during the case create a course of

conduct from which the factfinder could determine the parent endangered the child’s

emotional and physical well-being.” See In re J.S., 2021 WL 2371244, at *9 (citing




                                         19
In re M.C., No. 09-18-00436-CV, 2019 WL 1561824, at *4 (Tex. App.—Beaumont

Apr. 11, 2019, no pet.) (mem. op.)).

      Viewing the evidence in the light most favorable to the trial judge’s findings,

we conclude that the trial judge could reasonably have formed a firm belief or

conviction that Father (1) knowingly placed or knowingly allowed the children to

remain in conditions or surroundings which endangered their physical or emotional

well-being and (2) engaged in conduct or knowingly placed the children with

persons who engaged in conduct that endangered the children’s physical or

emotional well-being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E); see also

In re J.F.C., 96 S.W.3d at 266; In re J.T.G., 121 S.W.3d at 125. We conclude the

Department established, by clear and convincing evidence, that Father committed

the predicate acts enumerated in subsections D and E. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E). Further, considering the entire record, we conclude the

disputed evidence the trial court could not reasonably have credited in favor of its

endangerment findings is not so significant that the court could not reasonably have

formed a firm belief or conviction that Father endangered the children. See In re

J.F.C., 96 S.W.3d at 266.

      We need not address the sufficiency of the evidence to support violations of

subsections O and P. See In re J.S., 2021 WL 2371244, at *9–10 (noting if there are

multiple predicate grounds, we will affirm based on any one ground as only one is


                                        20
necessary to terminate parental rights). We overrule issues one and two, and we

decline to address issues three and four. See id.; see also Tex. R. App. P. 47.1

(requiring appellate court to issue a written opinion as brief as practicable that

addresses all issues necessary to the appeal’s disposition).

B. Best Interest

      Trial courts have wide latitude in determining the children’s best

interest. See Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). There is a

strong presumption that the children’s best interest is served by keeping them with

their parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (citing Tex. Fam. Code

Ann. § 153.151); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th

Dist.] 2012, no pet.); see also Tex. Fam. Code Ann. § 153.131(b). Prompt and

permanent placement of the child in a safe environment is also presumed to be in the

child’s best interest. Tex. Fam. Code Ann. § 263.307(a).

      The Family Code outlines factors to be considered in determining whether a

parent is willing and able to provide a safe environment for the children. See id. §

263.307(b). Several other nonexclusive factors may be considered when determining

whether termination of parental rights is in the best interest of the children,

including: (1) the desires of the children, (2) the emotional and physical needs of the

children now and in the future, (3) the emotional and physical danger to the children

now and in the future, (4) the parental abilities of the individuals seeking custody,


                                          21
(5) the programs available to assist these individuals to promote the best interest of

the children, (6) the plans for the children by these individuals or by the agency

seeking custody, (7) the stability of the home or proposed placement, (8) the acts or

omissions of the parent that may indicate that the existing parent-child relationship

is not a proper one, and (9) any excuse for the act or omissions of the

parent. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see also In re

A.C., 560 S.W.3d 624, 631 (Tex. 2018) (characterizing the Holley factors as

“nonexclusive”). No particular Holley factor is controlling, and evidence of one

factor may be enough to support a finding that termination is in the children's best

interest. See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305, 311

(Tex. App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor

may be sufficient to support a finding that termination is in the best interest of a

child.”) (citations omitted).

      A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28. Evidence

supporting the statutory grounds for termination may also be used to support a

finding that the best interest of the child warrants termination of the parent-child

relationship. See id. The best interest analysis may include direct or circumstantial

evidence, subjective factors, and the totality of the evidence. See In re J.S., 2021 WL

2371244, at *10. If, considering the entire record, no reasonable factfinder could


                                          22
form a firm belief or conviction that termination was in the children’s best interest,

then we must conclude the evidence is legally insufficient to support

termination. See In re J.F.C., 96 S.W.3d at 266 (explaining legal sufficiency

standard of review).

      We have previously explained the trial evidence shows Father’s history of

drug use, domestic violence, emotional outbursts, and predatory relationships with

teenaged girls leading to his arrest. The trial court heard testimony from the

caseworker and investigator that they recommended termination of Father’s parental

rights and that the termination of his parental rights would be in the children’s best

interest. Considering this testimony, the trial court could have reasonably concluded

Father would continue using drugs and engage in conduct that would expose him to

criminal liability, impeding his ability to provide the children with a safe and stable

home. The trial court heard that the children are doing well in their foster placement,

and Father’s sister’s home study had recently been approved. The trial court also

heard testimony that either the aunt or the foster family would be appropriate

caregivers and could provide the children with a safe environment, unlike Father.

      Having considered the evidence related to best interest, deferring to the trial

court’s determinations on witness credibility, the resolution of conflicts in the

evidence, and the weight to be given the testimony, we conclude that the statutory

and Holley factors weigh in favor of the trial court’s finding that termination is in


                                          23
the children’s best interest. See Tex. Fam. Code Ann. §§ 161.001(b)(2), 263.307(a),

(b); Holley, 544 S.W.2d at 371–72. We conclude the evidence is legally and factually

sufficient to support the trial court’s finding that termination of Father’s parental

rights is in the children’s best interest. We overrule issue five.

                                    V. Conclusion

      Having concluded the evidence is legally and factually sufficient to support

the trial court’s findings under subsections D and E and the trial court’s finding that

terminating Father’s parental rights is in the children’s best interest, we affirm the

trial court’s order terminating Mother’s and Father’s rights.

      AFFIRMED.



                                                ________________________________
                                                        CHARLES KREGER
                                                              Justice

Submitted on March 2, 2022
Opinion Delivered April 7, 2022

Before Golemon, CJ, Kreger and Horton, JJ.




                                           24